El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
per curiam: Mediante Resolución de fecha 6 de abril de 1989, suspendimos temporeramente del ejercicio de la pro-fesión de abogado al Ledo. Luis Figueroa Abreu. El Procurador General de Puerto Rico, con fecha de 13 de marzo de 1990, nos informó que contaba con información que demos-traba que el abogado Figueroa Abreu, no obstante la sus-pensión decretada, aparentemente había actuado como abogado y notario. En vista a ello, le concedimos término al referido abogado para que mostrara causa por la cual no debía ser separado, en forma indefinida, del ejercicio de la abogacía en nuestra jurisdicción. Luego de la ocurrencia de varios trámites que resultan innecesarios relatar —que in-cluyen la asunción de representación legal del querellado por parte de varios abogados, la posterior renuncia de éstos como abogados del querellado, y la comparecencia pro se de éste— el licenciado Figueroa Abreu no sólo ha incumplido con varias órdenes de este Tribunal, sino que ha abando-nado nuestra jurisdicción sin informar dirección alguna en que pueda ser notificado.
Reiteradamente hemos resuelto que no se tolerará la inexplicada, incomprensible y contumaz negativa de un miembro del foro de cumplir con las órdenes de este Tribunal, In re Santiago Méndez, 129 D.P.R. 696 (1991); In re Nicot Santana, 129 D.P.R. 717 (1992), en adición, que tam-poco el Tribunal está en disposición de tolerar el abandono de la jurisdicción por parte de un abogado sin informar su futura dirección y con el obvio propósito de tratar de burlar procedimientos disciplinarios pendientes en su contra, In re Aponte Sierra, 128 D.P.R. 177 (1991), siendo ello causa *506suficiente para decretar la separación de dicho abogado del ejércicio de la profesión en Puerto Rico.
En el presente caso, así se decreta. Se dictará sentencia de conformidad.
Los Jueces Asociados Señores Negrón García y Hernán-dez Denton se inhibieron.